Citation Nr: 1146692	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired respiratory disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969 and from October 1976 to October 1977 with periods of inactive service.  He served in combat in Vietnam and is a recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that, among other things, denied service connection for COPD claimed as any respiratory condition, anxiety disorder claimed as any mental condition, and coronary artery disease (CAD) claimed as any coronary condition.  The Veteran filed a notice of disagreement (NOD) and in an April 2007 rating decision; the RO confirmed the prior decision and continued to deny the claims.  February 2010 and July 2011 rating decisions granted service connection for posttraumatic stress disorder and CAD associated with herbicide exposure, respectively.  This was a full grant of the benefit sought with regard to these issues and they are no longer on appeal.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 

The Veteran's service treatment records indicate that he was treated for respiratory symptoms in service.  On a July 1966 Report of Medical History, he noted pain or pressure in his chest and a chronic cough.  A March 1967 treatment record shows that he complained of tightness in his chest, dizziness, and cough for which he was diagnosed with bronchitis.  Another March 1967 treatment record shows that he had resolving tonsillitis and an upper respiratory infection.  In November 1967, he was seen for complaints of chest congestion.  In January 1968, he had a viral upper respiratory infection.  A February 1968 Report of Medical Examination noted that the Veteran had a left deviated septum.  

The Veteran's private treatment records include an April 2001, report of COPD.  In February 2002, he was treated for a cough of two month duration.  In December 2002 and March 2003, the Veteran was diagnosed with bronchitis.  In October 2004, he was given a diagnosis of asthma and seasonal allergic rhinitis.  

The Veteran's VA treatment records show treatment for hypoxemia and COPD.  In March 2008 and October 2009 statements, the Veteran indicated that he should have been diagnosed with asthma in service and that his service continued to aggravate the condition.  The above evidence indicates that there may be an association between a current disability and service. 

An examination is needed to obtain a medical opinion as to the relationship between any current respiratory disability and service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his any nasal/sinus/respiratory disability to include COPD, asthma, seasonal allergic rhinitis, bronchitis, deviated septum, and sinusitis  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide the following opinions: 

a) Is it clear and unmistakable (obvious or manifest, undebatable) that any nasal/sinus/respiratory disability existed prior to his entrance into service? 

b) If so, is it also clear and unmistakable that this disability did not increase in severity beyond natural progression during active service? 

c) For any nasal/sinus/respiratory disability not found to have preexisted service, is at least as likely as not (50 percent probability or more) that such nasal/sinus/respiratory disability had its onset in service or is otherwise related to a disease or injury in active duty. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions. 

2. The AOJ should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete. 

3. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


